          Case 2:17-cv-05536-PBT Document 12 Filed 02/08/19 Page 1 of 1



                        IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE EASTER.1'l DISTRICT OF PENNSYLVANIA

VICTORIA ARCHER,

                Plaintiff,                                    CIVIL ACTION

                v.                                            NO. 17-5536

LISETTE HOME CARE SERVICES,

                Defendant.

                                              ORDER
                                 µ
         AND NOW, t h i s ~ of February, 2019, upon consideration of Defendant's

letter to the Court dated February 6, 2019 explaining that the Parties have reached a settlement in

this case, IT IS HEREBY ORDERED AND DECREED that this matter is DISMISSED

WITH PREJUDICE, without costs, pursuant to the agreement of counsel and Local Rule

41. l(b). 1




                                                              BY THE COURT:



                                                                ~~A~.:b-L
                                                              Hon. Petr~~ucker, U.S.D.J.




1
  Local Rule 41. l (b) states that "[ w]henever in any civil action counsel shall notify the Clerk or
the judge to whom the action is assigned that the issues between the parties have been settled, the
Clerk shall, upon order of the judge to whom the case is assigned, enter an order dismissing the
action with prejudice, without costs, pursuant to the agreement of counsel."
